DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claims received 06/11/20202.  Currently, claims 1-13 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 8, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,112,317 to Michel.
Regarding claim 1, Michel discloses a drug delivery device (fig. 1) comprising:
a housing (1 & 2);
a drug container (3) disposed within the housing and including a proximal end (near 5) and a distal end(toward patient, at end near 7); and
a drive mechanism activatable to expel a drug from the drug container, the drive mechanism comprising:
a stopper (plunger 5) movably disposed within the drug container;
a plunger (drive stem 39) configured to translate in a distal direction and rotate relative to the housing (drive stem 39 rotates to set the dose, and translates distally to deliver);
a biasing member (49) operably coupled to the plunger; and
an annular member (26) operably coupled to the plunger and rotationally fixed relative to the housing (column 3 lines 44-47).
Regarding claim 1, Michel discloses the drug delivery device of claim 1, wherein the annular member (6) has a threaded interior surface (9).
Regarding claim 1, Michel discloses the drug delivery device of claim 3, wherein the drive mechanism comprises an elongate member (42) having a threaded external surface (50) threadingly engaged with the threaded interior surface of the annular member (see fig. 1).
Regarding claim 7, Michel discloses drug delivery device of claim 6, wherein the plunger comprises a telescoping plunger assembly. (claim 1, drive stem 39 moves same distance as housings, into and out of connection with stopper (plunger 5)).
Regarding claim 8, Michel discloses drug delivery device of claim 3, wherein the biasing device comprises a coil spring. (column 3 lines 39-40)
Regarding claim 11, Michel discloses the drug delivery device of claim 1, further comprising an activation device (11)  operably coupled to the drive mechanism to control activation thereof. (claim 1, drive stem (39) connected to push button (11) for operation.)
Regarding claim 12, Michel discloses the drug delivery device of claim 1, further comprising a drug delivery member in fluid communication with the distal end of the drug container. (injection needle, not labeled but shown in figure 1; see column 2 line 36)
Regarding claim 13, Michel discloses the drug delivery device of claim 1, further comprising a drug in the drug container. (column 2 line 31)
Allowable Subject Matter
Claims 2, 5, 6, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783